DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/15/2022.
Claims 1-20 are pending of which claims 1, 9 and 15  are the base independent claims.
Objection
Claims 1-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-20 of prior U.S. Patent No. 11,251,994. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20  of prior U.S. Patent No. 11,251,994. This is a statutory double patenting rejection.

Instant application No. 17672612
Patent No. 11,251,994
1. A method for providing a distributed cloud virtualizing gateway fabric, comprising: providing at least one virtualizing gateway in a computing cloud, the at least one virtualizing gateway using a single Internet Protocol (IP) address for ingress and egress to all virtualizing gateways in a virtualizing gateway cluster, the at least one virtualizing gateway providing services for at least one radio access network (RAN) with respect to at least one core network, the at least one virtualizing gateway in communication with other virtualizing gateways in the virtualizing gateway cluster in a fabric, wherein at least one of a virtual machine (VM) and a container are created as needed to provide the services for the at least one RAN and the at least one core network at each virtualizing gateway, and wherein the virtualizing gateway cluster is presented as a single network element for other network elements connecting with the at least one virtualizing gateway; and distributing workloads for a set of virtualizing gateways wherein when a given node or VM for a virtualizing gateway cluster is overloaded, new nodes or VMs may be spun up to handle the workloads at the overloaded node or VM, and the workloads may be distributed to the new nodes, thereby providing reduced latency access from the at least one RAN towards the set of virtualizing gateways.
1. A method for providing a distributed cloud virtualizing gateway fabric, comprising: providing at least one virtualizing gateway in a computing cloud, the at least one virtualizing gateway using a single Internet Protocol (IP) address for ingress and egress to all virtualizing gateways in a virtualizing gateway cluster, the at least one virtualizing gateway providing services for at least one radio access network (RAN) with respect to at least one core network, the at least one virtualizing gateway in communication with other virtualizing gateways in the virtualizing gateway cluster in a fabric, wherein at least one of a virtual machine (VM) and a container are created as needed to provide the services for the at least one RAN and the at least one core network at each virtualizing gateway, and wherein the virtualizing gateway cluster is presented as a single network element for other network elements connecting with the at least one virtualizing gateway; and distributing workloads for a set of virtualizing gateways wherein when a given node or VM for a virtualizing gateway cluster is overloaded, new nodes or VMs may be spun up to handle the workloads at the overloaded node or VM, and the workloads may be distributed to the new nodes, thereby providing reduced latency access from the at least one RAN towards the set of virtualizing gateways.



	Claims 2-20 are also rejected using similar table as shown above.


Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474